UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________
                                      No. 18-1848
                                      ___________
                                     LENNY CAIN,
                                              Appellant

                                             v.

                         BUREAU OF PRISONS; WARDEN
                      ALLENWOOD FCI; DHO BITTENBENDER
                      ____________________________________
                   On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (D.C. Civil Action No. 17-cv-00105)
                  District Judge: Honorable William J. Nealon, Junior
                      ____________________________________

               Before: AMBRO, KRAUSE and PORTER, Circuit Judges



                    SUR PETITION FOR PANEL REHEARING


       The petition for panel rehearing filed by Appellant in the above entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is granted. The Opinion and

Judgment issued January 18, 2019 are hereby vacated. A new Opinion and Judgment will

be filed at a later date. Appellant's Reply was considered by the Court.

                                                  By the Court,

                                                  s/ Thomas L. Ambro, Circuit Judge
Dated: March 29, 2019
PDB/TMM/cc: Lenny Cain
              Melissa A. Swauger, Esq